Citation Nr: 1301268	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to November 1979, and from March 1981 to March 1983.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  During the pendency of this appeal, the appellant's claims file was transferred to the Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel has held that service connection may be granted for a congenital disorder on the basis of inservice aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

Having a hereditary disease does not always rebut the presumption of soundness.  Service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  In addition, to the extent a congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.  Id. 

The appellant's October 1976 service entrance examination does not include any finding of any foot abnormality; his feet were described as clinically normal.  The appellant was treated on only one occasion, in November 1976, for his right foot during his first period of service, but he was treated for complaints relating to the left foot on multiple occasions.  During his second period of active service, the appellant was never treated for his right foot, only his left foot.  

Review of an April 2011 examination report relating to the appellant's foot disorders reveals that the examiner did not distinguish between the symptomatology relating to the right foot and that relating to the left foot.  X-rays of the feet revealed bilateral pes planus, left hallux valgus, and first metatarsophalangeal degenerative change and bunion formation.  The examiner opined that the appellant's current foot problems were congenital but did not explain the basis for that opinion in light of the negative findings on the service entry examination.  Nor did the examiner expressly state which of the diagnosed conditions were congenital or whether any condition was a defect versus a disease.  The examiner stated that the left bone spur and the first metatarsophalangeal degenerative change were superimposed on the congenital disorder.  

Likewise, the April 2011 VA medical examination diagnosed esophageal arteriovenous malformation, duodenitis with anemia, and pan colic diverticulosis and the examiner found that these disorders were not incurred in service.  The examiner stated that the appellant's arteriovenous malformations (AVM) of the gastrointestinal tract are genetic predispositions and the Veteran's military service did not aggravate this predisposition.  A mere predisposition to develop a disease does not constitute an active disease process.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  The examiner cites to a December 2010 surgical pathology report which includes an impression of inflammatory changes consistent with reflux esophagitis without offering any opinion as to the etiology or onset date of that condition.  Furthermore, the examiner did not state whether or not any diagnosed gastrointestinal condition other than the gastrointestinal AVMs was the result of superimposed disease or injury or whether it was a separate disorder.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Accordingly, the case is remanded for the following action:

1.  An opinion from an appropriate VA examiner must be obtained regarding the Veteran's bilateral foot disorders.  If the examiner determines that an examination is necessary, the Veteran must be afforded an examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must specifically address the following questions:

a.  For each foot, identify all diagnosed foot pathology.  List each diagnosis for each foot and state whether it is a congenital or development defect or whether it is a congenital or developmental disease or whether it is neither a congenital nor a developmental disease or defect.  

(i) For each diagnosis in each foot, if the diagnosed condition is a congenital or development defect, did the appellant experience a superimposed injury or disease during his active service (October 1976 to November 1979 and March 1981 to March 1983)?  

ii) For each diagnosis in each foot, if the diagnosed condition is a congenital or development disease, did this first manifest during a period of active duty service (October 1976 to November 1979 and March 1981 to March 1983)?  

(iii) For each diagnosis in each foot, if the diagnosed condition is a congenital or development disease, was said condition aggravated beyond its natural course during a period of active service (October 1976 to November 1979 and March 1981 to March 1983)?  

b.  For each diagnosis in each foot, if said condition is not a congenital or development defect or disease, did it pre-exist his military service (October 1976 to November 1979 and March 1981 to March 1983)?  Explain.

(i) For each diagnosis in each foot, if the condition pre-existed the appellant's military service, was it aggravated beyond its natural course by his active service (October 1976 to November 1979 and March 1981 to March 1983)?  

(ii) For each diagnosis in each foot, if the condition did not pre-exist the appellant's military service, is it related to the appellant's active duty service (October 1976 to November 1979 and March 1981 to March 1983)?  

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  An opinion from an appropriate VA examiner must be obtained regarding the Veteran's gastrointestinal disorders.  If the examiner determines that an examination is necessary, the Veteran must be afforded an examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must specifically address the following questions:

a.  Identify all diagnosed gastrointestinal pathology.  List each diagnosis and state whether it is a congenital or development defect or whether it is a congenital or developmental disease or whether it is neither a congenital nor a developmental disease or defect.  

(i) For each diagnosis, if the pathology is a congenital or development defect, did the appellant experience a superimposed injury or disease during his active service (October 1976 to November 1979 and March 1981 to March 1983)?  

ii) For each diagnosis, if the pathology is a congenital or development disease, did the disease first manifest during a period of active duty service (October 1976 to November 1979 and March 1981 to March 1983)?  

(iii) For each diagnosis, if the pathology is a congenital or development disease, was the disease aggravated beyond its natural course during a period of active service (October 1976 to November 1979 and March 1981 to March 1983)?  

b.  If any listed gastrointestinal pathology is not a congenital or development defect or disease, did it pre-exist the appellant's military service (October 1976 to November 1979 and March 1981 to March 1983)?  

(i) For each diagnosis, if said pathology pre-existed the appellant's military service, was it aggravated beyond its natural course by his active service (October 1976 to November 1979 and March 1981 to March 1983)?  

(ii) For each diagnosis, if said pathology did not pre-exist the appellant's military service, is the diagnosed condition related to the Veteran's active duty service(October 1976 to November 1979 and March 1981 to March 1983)?  

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the medical opinions/reports to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After all appropriate development has been accomplished, the RO must readjudicate the issues of service connection for a right foot disorder, a left foot disorder, and a gastrointestinal disorder.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including the presumption of soundness, the evidence required for the rebuttal of the presumption of soundness, congenital or developmental diseases versus defects, superimposed injury or disease and aggravation of preexisting conditions.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  After they have had an opportunity to respond, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

